SETTLEMENT AND RELEASE AGREEMENT



This Settlement and Release Agreement (the “Agreement”) is entered into on this
_____ day of September 2008 by and among InterClick, Inc. f/k/a Customer
Acquisition Network Holdings, Inc. (“InterClick”), Options Media Group Holdings,
Inc. and its subsidiaries (collectively, “Options”) and Hagai Shechter
(“Shechter”).


WHEREAS, InterClick and Shechter are parties to that certain Agreement and Plan
of Merger dated December 18, 2007 (“Merger Agreement”) and that certain
Employment Agreement dated January 4, 2008 (“Employment Agreement”).


WHEREAS, the certain disputes have arisen between the parties regarding the
Merger Agreement and Employment Agreement.


WHEREAS, InterClick and Shechter  have agreed to compromise and settle all
claims arising between them on the terms and conditions set forth in this
Agreement.


WHEREAS, Options assumed liability for the Employment Agreement.


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and other consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.
Recitals:

The foregoing recitals are true and correct material representations that are
incorporated herein by reference.


2.
Payment:

a.           Upon the execution of this Agreement, InterClick shall deliver the
sum of $600,000 payable to the John Arrastia, Jr. P.A. Trust Account for the
benefit of Shechter.
b.           In addition, InterClick shall deliver a promissory note, in the
form of Exhibit “A” (the “Note”) to Shechter in the sum of $500,000, payable in
two equal installments on October 15, 2008 and January 15, 2009.  The Note is
attached and incorporated by reference into this Agreement.
c.           Options and Shechter shall execute a commercial lease in the form
of Exhibit “B”.


3.
Distribution of Settlement Funds and Executed Documents:

The parties agree that all executed settlement documents shall be delivered to
Robert Wayne Pearce, P.A. to be held in escrow.  Upon receipt of all settlement
documentation from each party and receipt of the settlement check and Note from
InterClick, Robert Wayne Pearce, P.A. shall deliver a complete set of executed
settlement documents to each party and the settlement check and Note to John
Arrastia, Jr. P.A. for the benefit of Shechter.
 

--------------------------------------------------------------------------------


 
4.
Resignation and Termination:

The execution of this Agreement shall operate as Shechter’s resignation from all
employment at InterClick and Options and as an officer of Options.  This
resignation shall not be construed as “cause” or “good reason”, as defined in
the Employment Agreement, and the parties shall construe the resignation as a
mutually-agreed upon separation.


5.
Personal Guaranties:

Options shall attempt to effect the removal of Shechter from any and all
personal guaranties for vendor relationships that relate to or arise from the
Merger Agreement and subsequent events arising from that agreement, specifically
identified as :  (a) Marlin Leasing A/C 001-037-4743-002; (b) Marlin Leasing A/C
001-037-4743-001; (c) American Express A/C 371530167691002; and (d) American
Express A/C 371546391201004.   In the event that Options is unable to effect the
removal of Shechter as guarantor from the obligations identified as Section
5(b)-(d) within 5 days of this Agreement, it shall pay off and discharge those
obligations in full and indemnify and hold harmless Shechter from any and all
damages for any action filed in connection with these obligation.   In the event
that Options is unable to effect the removal of Shechter as guarantor from the
obligation identified as 5(a) within 5 days of this Agreement, Options shall
deposit a sum equal to the full payout of that obligation, including principal,
interest, fees, and costs, into the trust account of its attorneys, Harris
Cramer LLP with irrevocable instructions that the sum shall be solely used for
the monthly payment of the obligation, and Options shall pay off and discharge
those obligations in full, and indemnify and hold harmless Shechter from any and
all damages for any action filed in connection with these obligation.


6.
InterClick Options:

Notwithstanding the provisions of Paragraph 4 of this Agreement, Shechter shall
be fully vested and entitled to the options to purchase 300,000 shares of
InterClick common stock in accordance with all of the terms within the Options
Grant except they shall only be exercisable, as follows: 1) the option to
purchase 100,000 shares of InterClick common stock shall not be exercised before
January 15, 2009; and 2) the option to purchase 200,000 shares of InterClick
common stock shall not be exercised before one (1) year from the date of this
Agreement.  InterClick, pursuant to the terms of the Option Grant, shall, upon
Shechter’s exercise of his rights and payment of the exercise price issue shares
of InterClick common stock to Shechter.  Shechter and Options agree that neither
party has any obligation or liability to the other under the Employment
Agreement or otherwise.
 

--------------------------------------------------------------------------------


 
7.
InterClick Stock:

In addition to the executed settlement documents, Shechter shall deliver a duly
executed stock certificate permitting the transfer of 10,000 shares of
InterClick common stock to Mr. Hakan Koyunco and letter of investment intent
from Mr. Hakan Koyunco to InterClick together with Mr. Koyunco’s acknowledgment
that the shares are restricted and remain subject to the twelve (12) month
lock-up agreement within the Merger Agreement.  Thereafter, InterClick shall
then issue a new stock certificate representing 10,000 shares of InterClick
common stock (restricted) to Mr. Hakan Koyunco.


8.
Cooperation in Issuing Press Release:

Shechter shall cooperate in preparing an disseminating a jointly-prepared
statement indicating that he is departing from InterClick under amicable
circumstances and otherwise indicating his support for InterClick and
Options.  The press release shall be mutually agreed upon before distribution
for publication.


9.
Releases:

a.           On behalf of InterClick and its predecessors, successors, assigns,
parent corporations, subsidiary corporations and affiliated corporations,
InterClick hereby releases, remises, acquits, satisfies and forever discharges
Shechter and his predecessors, successors, assigns, heirs, executors,
beneficiaries, and present and former agents, present and former representatives
and present and former attorneys, whether or not expressly named herein (such
persons or entities, individually and collectively, referred to in this
Paragraph 9 as the “Shechter Released Parties"), from any and all claims,
demands, damages, suits, remedies, actions and causes of action, debts, sums of
money, agreements, promises, losses and  expenses  of any and every kind or
character, whether known, unknown or suspected, whether direct or derivative,
for or because of anything done or not done, omitted or suffered to be done by
any of the Shechter Released Parties, individually and collectively, prior to
and including the date by which this Agreement is signed by all of the parties,
except for those obligations arising pursuant to this Agreement.
b.           On behalf of Shechter and his heirs, executors, administrators,
trust administrators and beneficiaries, predecessors, successors, assigns, and
any other persons or entities they represents or purports to represent, Shechter
hereby releases, remises, acquits, satisfies and forever discharges InterClick,
Options and each of its predecessors, successors, assigns, affiliated
corporations, officers, directors, shareholders, present and former agents,
present and former employees, present and former representatives and present and
former attorneys, present and former insurers, whether or not expressly named
herein (such persons or entities, individually and collectively, referred to in
this Paragraph 9 as the “InterClick and Options  Released Parties" from any and
all claims, demands, damages, suits, remedies, actions and causes of action,
debts, sums of money, agreements, promises, losses and  expenses  of any and
every kind or character, whether known, unknown or suspected, whether direct or
derivative, for or because of anything done or not done, omitted or suffered to
be done by any of the InterClick Released Parties individually and collectively,
prior to and including the date by which this Agreement is signed by all of the
parties, except for those obligations arising pursuant to this Agreement.
 

--------------------------------------------------------------------------------


 
c.           On behalf of Options and its predecessors, successors, assigns,
parent corporations, subsidiary corporations and affiliated corporations,
Options hereby releases, remises, acquits, satisfies and forever discharges
Shechter and his predecessors, successors, assigns, heirs, executors,
beneficiaries, and present and former agents, present and former representatives
and present and former attorneys, whether or not expressly named herein (such
persons or entities, individually and collectively, referred to in this
Paragraph 9 as the “Shechter Released Parties"), from any and all claims,
demands, damages, suits, remedies, actions and causes of action, debts, sums of
money, agreements, promises, losses and  expenses of any and every kind or
character, whether known, unknown or suspected, whether direct or derivative,
for or because of anything done or not done, omitted or suffered to be done by
any of the Shechter Released Parties, individually and collectively, prior to
and including the date by which this Agreement is signed by all of the parties,
except for those obligations arising pursuant to this Agreement.


10.
Attorneys’ Fees:

Each party shall bear their own attorneys fees and costs arising from the
settlement of the dispute resolved by this Agreement.


11.
Default:

In the event that InterClick fails to fully and timely perform any obligation
under this Settlement Agreement and Releases, including the Note, Shechter shall
in his sole and exclusive discretion, be entitled to the entry of final judgment
for the full amount due and owing under the Agreement, plus all reasonable
attorneys’ fees and costs in enforcing this Agreement, and pre-judgment interest
from the date of this Agreement, upon the filing of a Complaint to Enforce
Settlement Agreement and For Default of Settlement Agreement and an affidavit of
the sum due and owing under the Agreement.  InterClick agrees that it shall not
seek any relief, assert any defense, or impose in any way on Shechter’s right to
obtain a judgment for the amount due and owing under the Agreement.  In the
event of a default, Shechter shall provide notice to InterClick, which shall
have five (5) days to cure any default.


12.
Entire Agreement:

Except as otherwise expressly set forth, this Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes any and all prior and contemporaneous oral and written
agreements and discussions. This Agreement may be amended only by an agreement
in writing executed by all parties.
 

--------------------------------------------------------------------------------


 
13.
Litigation:

This Agreement shall be interpreted, construed and enforced in accordance with
Florida law, In any action brought to interpret or enforce this Agreement, the
prevailing party shall recover from the non-prevailing party their attorneys‘
fees and costs incurred in preparing for and prosecuting said action.  The
parties agree that venue shall be appropriate in Miami-Dade County, Florida in
any action brought in state or federal court.


14.
Notices:

Any notices required or relating to this Agreement shall be delivered via
facsimile with facsimile confirmation and U.S. Mail, return receipt requested to
the following:
a.
As to InterClick
 
200 Park Avenue, South, S 908
 
New York, New York 10003
 
Fax: (646) 304-6875
     
With A Copy to:
 
Robert W. Pearce
 
Robert Wayne Pearce, P.A.
 
1499 W. Palmetto Park Road, Suite 300
 
Boca Raton, FL 33486
 
Fax: (561) 338-9310
   
b.
As to Shechter
 
211 - 189th Street
 
Sunny Isles, FL 33160
 
Fax: (305) 847-3233
     
With a Copy to:
 
John Arrastia, Jr.
 
John Arrastia, Jr. P.A.
 
1110 Brickell Avenue, Suite 403
 
Miami, FL 33131
 
Fax: (786) 866-6358
   
c.
As to Options:
 
Options Media Group Holdings, Inc.
 
595 S. Federal Highway, Suite 600
 
Boca Raton, Florida 33432
 
Facsimile: (561) 544-2481
 
Attention:  Mr. Scott Frohman
     
With a Copy to:
 
Harris Cramer LLP
 
1555 Palm Beach Lakes Blvd., Suite 310
 
West Palm Beach, FL 33401

 

--------------------------------------------------------------------------------



 
Facsimile: (561) 659-0701
 
Attention: Michael D. Harris, Esq.

 
15.
Counterparts:

This Agreement may be executed in counterparts, which taken together, will have
the same effect as if the original signatures were affixed to the same document.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.



 
InterClick, Inc. f/k/a Customer Acquisition Network
 
Holdings, Inc.
       
By: 
 /s/ Michael Mathews
   
Michael Mathews, Chief Executive Officer
       
Options Media Group Holdings, Inc.
       
By: 
 /s/ Scott Frohman
   
Scott Frohman, Chief Executive Officer
         
 /s/ Hagai Shechter
   
Hagai Shechter

 

--------------------------------------------------------------------------------


 